Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1 the prior art of record, specifically (US-20070189269) teaches:

A media interaction method in a Digital Enhanced Cordless Telecommunications (DECT) network cluster, comprising: establishing communication with a DECT host through a DECT network cluster constructed in advance; obtaining first account information allocated by the DECT host; sending information of a first call request to call a second account to the DECT host, so as to make a call to the second account in a first communication manner; and if no Real-time Transport Protocol (RTP) from the second account is received,; (paragraphs 33-34).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
sending information of a second call request to call the second account to the DECT host, so as to make a call to the second account in a second communication manner; wherein the first call request is used for requesting the DECT host to call the second account in the first communication manner; and the first communication manner is an RTP P2P communication manner; wherein the second call request is used for requesting the DECT host to call the second account in the second communication manner; and the second communication manner is an RTP Relay communication manner. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4, 6-11 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Jia, Wen Kang, and Yaw-Chung Chen. "A teletraffic perspective on relay-node selection strategy in VoP2P system." 2009 IEEE International Conference on Networking, Architecture, and Storage. IEEE, 2009.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641